Citation Nr: 0624981	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In August 2005, the Board remanded 
the case to the RO for additional development, to include 
affording the veteran a VA sinus examination.

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

The veteran filed a substantive appeal and elected a hearing 
at a local VA office before a member of the Board.  A video 
conference hearing was held in August 2003 before the 
undersigned, and the transcript is of record.

The veteran also appealed that part of the RO's February 2002 
decision denying service connection for reactive airway 
disease, claimed as a breathing problem.  Both issues were 
remanded by the Board to the RO in April 2004 for additional 
development.  In an August 2005 decision, the Board denied 
service connection for reactive airway disease and remanded 
the remaining issue on appeal, entitlement to an initial 
compensable rating for sinusitis for additional development, 
to include providing the veteran a more current VA 
examination to evaluate his sinusitis.  The purposes of that 
remand were met and the issue has been returned to the Board 
for its appellate review. 





FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence of record does not reveal that the 
veteran has had one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2004 VCAA notice letter, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This latter "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in May 2004, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
May 2004 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claim 
for an initial increased compensable rating.  In this case, 
he was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was not provided to the veteran prior to the issuance 
of the February 2002 RO decision that is subject of this 
appeal; however, the Board finds that prior to the February 
2002 RO decision and subsequently, the veteran has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would help 
substantiate his claim.  The Board specifically finds that 
the veteran is not prejudiced by the post-AOJ decision notice 
because he had ample opportunity to identify evidence to 
substantiate his claim subsequent to the May 2004 notice.  
Additionally, Supplemental Statements of the Case were issued 
in January 2005 and March 2006, making the notice pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes at the outset that this appeal involves the 
question of whether higher initial or staged ratings are 
warranted; it is not an appeal for service connection.  In 
any event, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an initial increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish higher ratings or an effective date if the claim 
was allowed (other than in a Supplemental Statement of the 
Case).  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, aside from the fact that the claim addressed in this 
decision is for an increased rating and not service 
connection, despite the inadequate notice provided to the 
veteran as to the higher ratings or an effective date for an 
increased rating, the Board finds that this constitutes 
harmless error because the preponderance of the evidence is 
against a compensable rating.  As the preponderance of the 
evidence is against the claim, the questions of notice of 
higher rating and effective dates have been rendered moot.  
  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the post-service medical records are associated with the 
claims file, as are the identified and available relevant 
post-service medical records.  The Board finds that the RO 
has obtained all identified evidence to the extent possible. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, are sufficient for 
a determination on the merits of the appellant's appeal for 
an initial compensable rating.  See 38 C.F.R. § 5103A(d).  
The relevant post-service medical evidence includes a 
November 2005 report of VA examination, which was thorough in 
nature and included relevant findings adequate for rating the 
veteran's sinusitis.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to VA's rating schedule, the veteran is currently 
assigned a noncompensable evaluation for chronic sinusitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2005).  A 
noncompensable evaluation is warranted for sinusitis detected 
by x-ray only.  A 10 percent rating is warranted for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6514 (2005).

Analysis

The service medical records show that the veteran was treated 
for upper respiratory symptoms on multiple occasions.  
Following service discharge, the RO granted service 
connection for sinusitis and assigned a noncomepnasble 
evaluation.  The veteran contends that his service connected 
sinusitis is more disabling than currently evaluated.  He 
specifically claims that he suffers from at least 3 to 6 non-
incapacitating episodes per year of sinusitis that are 
characterized by headache, pain, purulent discharge or 
crusting (March 2002).  He states that during these episodes 
he requires prolonged antibiotic treatment (November 2002).  

Post-service medical reports show that the veteran underwent 
nasal surgery in August 1980.  He was diagnosed with 
persistent nasal obstruction due to nasoseptal deformity and 
turbinate hypertrophy.  In April 2000, the veteran had a 
sinus congestion with headaches.  He was diagnosed with 
reactive airway bronchitis.  (As noted in the introduction 
above, the Board denied service connection for reactive 
airway disease in an August 2005 decision.)  In July 2001, he 
underwent a VA examination.  The veteran reported that he 
experienced 2 to 3 sinus infections a year.  It was noted 
that antimicrobial therapy was helpful.  The veteran denied 
receiving nasal steroid treatment.  He was diagnosed with 
intermittent sinusitis, with no chronic residual sequelae.

In August 2003, the veteran testified at a personal hearing 
that for his most recent episode of sinusitis he was treated 
with a nasal spray.  He described sinusitis episodes as 
characterized by flu-like symptoms which he treated with 
antibiotics.   The veteran indicated that he received oxygen 
therapy and took allergy pills.  He also related treatment 
for other respiratory condition, to include allergies and 
asthma, during and post-service.  Treatment reports show that 
he received oxygen therapy for obstructive sleep apnea (May 
2004).  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in November 2005.  He denied purulent drainage or 
pain in the sinus area.  Upon physical examination, the 
examiner noted that the nasal septum was in the midline.  
Nasal mucosa was slightly inflamed.  There was no obstruction 
of either airway.  There was no evidence of crusting or 
purulent debris in the nostrils on either side. The mouth and 
the pharynx were normal.  There was no evidence of drainage.  
There was no sinus tenderness on direct palpitation.  X-rays 
findings raised a question of mild chronic frontal and 
maxillary sinus disease.  The examiner found that there were 
no recurrent symptoms of sinusitis.  He noted that the 
veteran experienced headaches not specific to the sinuses.  
The examiner diagnosed sinusitis, currently quiescent with 
mild x-ray changes.   The examiner indicated having reviewed 
the veteran's case file in preparation for the examination.

Upon review of the current medical evidence of record, the 
Board finds that the criteria for a compensable evaluation 
for chronic sinusitis have not been met under Diagnostic Code 
6514.  The Board concludes that these findings do not support 
a compensable evaluation for chronic sinusitis, despite the 
veteran's subjective complaints of recurrent sinusitis 
episodes and related headaches, there is no objective 
evidence showing that the veteran has had one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
for sinusitis, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The veteran did not even 
describe compensably disabling symptoms at the time of the 
most recent VA examination.  Accordingly, a compensable 
evaluation for chronic sinusitis under Diagnostic Code 6514 
is not warranted.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating.

While there is no scheduler basis to grant a compensable 
rating, the question remains whether an extraschedular rating 
is warranted.  The Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected sinusitis 
caused marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's sinusitis.  Moreover, at the November 2005 VA 
examination the examiner found that the veteran's condition 
did not interfere with his ability to work.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's residuals of a 
shell fragment wound under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).











ORDER

Entitlement to an initial compensable evaluation for 
sinusitis is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


